IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :             No. 2061 Disciplinary Docket No. 3
                Petitioner      :
                                :             No. 64 DB 2014
           v.                   :
                                :             Attorney Registration No. 33125
JONATHAN N. THALASINOS          :
                Respondent      :             (Out of State)


                                       ORDER


PER CURIAM:


      AND NOW, this 1st day of October, 2015, on certification by the Disciplinary

Board that Jonathan N. Thalasinos, who was suspended for a period of one year, has

filed a verified statement showing compliance with the Order of Suspension and

Pa.R.D.E. 217, and there being no other outstanding order of suspension or

disbarment, Jonathan N. Thalasinos is reinstated to active status, effective immediately.